           Case 1:20-cv-07014-AJN Document 7 Filed 12/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     12/4/2020


 Federal Insurance Company,

                          Plaintiff,
                                                                                  20-cv-7014 (AJN)
                –v–
                                                                                       ORDER
 Kuehne + Nagel, Inc., et al.,

                          Defendants.



ALISON J. NATHAN, District Judge:

       The initial pretrial conference scheduled for December 11, 2020, is adjourned to January

15, 2021, at 3:15 p.m.

       No later than December 8, 2020, the Plaintiff shall effect service on the Defendants and

file an affidavit of service on the public docket. The Plaintiff shall also serve a copy of this

Order on the Defendants by the same date. Failure to timely effect service may result in

dismissal of the action for failure to prosecute. See Fed. R. Civ. P. 4(m).

       The Court reminds the parties that pursuant to Rule 1.I of this Court’s Individual

Practices in Civil Cases, all attorneys representing parties are required to promptly enter an

appearance in the case.



       SO ORDERED.


Dated: December 3, 2020                             __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge
